Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 1 of 15 PageID: 479



 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
                                          :
 KEVIN JOHNSON, individually and on       :
 Behalf of all others similarly situated, :
                                          :
                         Plaintiff,       :
                                          :
        v.                                :         Case No. 3:19-cv-14834-BRM-DEA
                                          :
 SHOP-VAC CORPORATION,                    :
                                          :
                         Defendant.       :               OPINION
 ____________________________________:

 MARTINOTTI, DISTRICT JUDGE

           Before this Court is Defendant Shop-Vac Corporation’s 1 (“Shop-Vac”) Motion to Dismiss

 Plaintiff Kevin Johnson’s 2 (“Johnson”) claims pursuant to Federal Rules of Civil Procedure

 12(b)(6) and an accompanying Request for Judicial Notice. (ECF No. 12.) Johnson opposes the

 motion. (ECF No. 14.) Having reviewed the parties’ submissions and having heard oral argument

 on June 2, 2020, pursuant to Federal Rule of Civil Procedural 78(a), for the reasons set forth below,

 and for good cause shown, Shop-Vac’s Motion to Dismiss is GRANTED in part and DENIED

 in part.

           I.     BACKGROUND

                  A. Factual Background

           For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in

 Johnson’s Complaint (the “Complaint”) as true, considers any document “integral to or explicitly


 1
  Shop-Vac is “a New Jersey corporation, with its headquarters in Williamsport, Pennsylvania.”
 (Compl. (ECF No. 1 ¶ 6.)
 2
     Johnson is “a citizen of Wisconsin, residing in Hudson, Wisconsin.” (Id. ¶ 5.)
                                                   1
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 2 of 15 PageID: 480



 relied upon in the complaint,” and draws all inferences in the light most favorable to Plaintiff. In

 re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997); see Phillips v. Cty. of

 Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).

        Johnson brings this nationwide putative class action “regarding [Shop-Vac’s] false and

 misleading labeling and packaging of Shop-Vac brand vacuums.” (ECF No. 1 ¶ 1.) Specifically,

 in or about June 2018, Johnson purchased a “Shop-Vac 16 Gallon 6.5 Peak HP Stainless Steel

 Contractor Wet Dry Vac . . . from a retail store.” 3 (Id. ¶ 5.) Johnson alleges he relied on the

 “labeling and packaging to choose his vacuum over comparable models,” and “saw these

 representations prior to, and at the time of purchase . . . under[standing] them as representations

 and warranties.” (Id.) Further, Johnson believed these warranties could be reasonably understood

 to represent that the “vacuum was capable of producing the claimed ‘6.5 Peak [horsepower] 4’

 during normal use and operation.” (Id.)

        Johnson claims he relied on the Peak Horsepower claims when purchasing the vacuum,

 and “would not have purchased his Shop-Vac Vacuum on the same terms had he known these

 representations were not true.” (Id. ¶ 5.) As such, Johnson alleges he “paid a substantial price

 premium due to the false and misleading [Peak Horsepower claims].” (Id.) Additionally, “Johnson

 . . . understood that in making the sale, his retailer was acting with the knowledge and approval of

 the Defendant and/or as the agent of the Defendant.” (Id.)




 3
  Plaintiff purchased the vacuum from “Menards at 5800 Kreuger Lane, Oak Park Heights, MN
 55082.” (ECF No. 1 ¶ 5.)

 4
  For purposes of this opinion, the Court will refer to this representation as the “Peak Horsepower
 claims.”
                                                  2
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 3 of 15 PageID: 481



                B. Procedural History

        On July 7, 2019, Johnson filed the Complaint against Shop-Vac, asserting eleven claims:

 (1) Breach of Express Warranty; (2) Breach of Implied Warranty of Merchantability; (3) Unjust

 Enrichment; (4) Negligent Misrepresentation; (5) Fraud; (6) Violation of the New Jersey

 Consumer Fraud Act; (7) Violation of the Pennsylvania Unfair Trade Practices and Consumer

 Protection Law; (8) Violation of the Minnesota Prevention of Consumer Fraud Act; (9) Violation

 of the Minnesota Uniform Deceptive Trade Practices Act; (10) Violation of the Minnesota

 Unlawful Trade Practices Act; and (11) Violation of the Minnesota False Statement in Advertising

 Act. (ECF No. 1.)

        On September 6, 2019, Shop-Vac filed a Motion to Dismiss (ECF No. 12), accompanied

 by a Request for Judicial Notice (ECF No. 13). On October 4, 2019, Johnson filed an Opposition

 to Shop-Vac’s Motion to Dismiss. (ECF No. 14.) On October 21, 2019, Shop-Vac filed its Reply.

 (ECF No. 15.) The Court heard oral argument on June 2, 2020. (ECF No. 16.)

        II.     LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d

 at 228. “[A] complaint attacked by a . . . motion to dismiss does not need detailed factual

 allegations.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). However, the plaintiff’s “obligation

 to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478

 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal conclusion couched as a

 factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the



                                                  3
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 4 of 15 PageID: 482



 complaint are true, those “[f]actual allegations must be enough to raise a right to relief above the

 speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

 than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a ‘probability

 requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

 required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

 must include “factual enhancements” and not just conclusory statements or a recitation of the

 elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’

 —‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). However,

 courts are “not compelled to accept ‘unsupported conclusions and unwarranted inferences,’”

 Baraka v. McGreevy, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy Res. Inc. v. Pa.

 Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion couched as a factual

 allegation.” Papasan, 478 U.S. at 286.

        While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a



                                                   4
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 5 of 15 PageID: 483



 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

 to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

 at 1426 (quoting Shaw, 82 F.3d at 1220).

        III.    DECISION

        Shop-Vac raises several preliminary issues for the Court’s consideration. 5 As a threshold

 matter, Shop-Vac argues Johnson lacks standing to: (1) assert claims related to products besides

 the specific vacuum he purchased; and (2) pursue injunctive or declaratory relief. Because standing

 is a matter of jurisdiction, the Court will address this issue first. See Ballentine v. U.S., 486 F.3d

 806, 810 (3d Cir. 2007) (citing St. Thomas-St. John Hotel & Tourism Ass’n v. Gov’t of the U.S.

 Virgin Islands, 218 F.3d 232, 240 (3d Cir. 2000) (“The issue of standing is jurisdictional.”).

        Shop-Vac also contends the Complaint should be dismissed because (1) the explanatory

 language in the disclaimer at issue in this case was approved by a neutral third-party in litigation

 affecting Shop-Vac’s products, and (2) in consequence, the language, as approved by the third-

 party, lacks any potential for misrepresentation. (ECF No. 12-1 at 8-9.) To reach this issue at this

 phase of litigation, Shop-Vac requests the Court take judicial notice of both the product’s box and

 the publicly availably court records filed in a previous federal court action. 6 Because the disclaimer


 5
  Among the preliminary issues in the Motion to Dismiss is a choice-of-law determination. In its
 briefing, Shop-Vac effectively concedes there is no conflict between the laws of each potentially
 relevant state. (ECF No. 12-1 at 14-15 n.4-8.) During oral argument on June 2, 2020, both parties
 agreed there is no true conflict between the potentially applicable state laws, so the Court applies
 New Jersey law where relevant. P.V. v. Camp Jaycee, 962 A.2d 453, 460 (N.J. 2008).
 6
  Shop-Vac was party to multidistrict litigation (“MDL”) captioned, In re Shop-Vac Marketing and
 Sales Practices Litig., MDL No. 2380, Case No. 4:12-md-02380-TK (M.D. Pa.). The MDL
 resulted in settlement presided over by the Honorable Edward A. Infante, retired Chief Magistrate
 Judge of the United States District Court for the Northern District of California. (ECF No. 12-8 at
                                                   5
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 6 of 15 PageID: 484



 is central to Johnson’s claims, the Court will address Shop-Vac’s Request for Judicial Notice

 before examining the eleven counts contained in the Complaint. Those counts will be discussed to

 the extent they are not mooted by the notice the Court takes with respect to the disclaimer language.

                A. Standing

                        1. Claims on Behalf of Similarly Situated Purchasers

        Shop-Vac argues Johnson lacks standing to assert claims against all products in the

 Complaint because he “sought to plead claims on behalf of purchasers of Shop-Vac vacuums with

 Peak Horsepower ratings . . . across a range of different (and unrelated) series of products” despite

 only alleging to purchase one type of vacuum. (ECF No. 12-1 at 27.) In other words, Shop-Vac

 alleges “Plaintiff lacks standing to pursue claims with respect to products that he did not purchase.”

 (Id. at 28.) Johnson contends such an argument is premature because “courts in this District

 generally hold that the standing issue becomes ripe only in the context of a motion for class

 certification.” (ECF No. 14 at 24.)

        Under Article III of the United States Constitution, a plaintiff may only bring claims in

 federal court if the plaintiff asserts: (1) an injury that is (a) concrete and particularized and (b)

 actual and imminent; (2) a causal connection between the injury and the defendant’s conduct; and,

 (3) a likelihood that a judicial decision favorable to the plaintiff will redress the injury. Spokeo,

 Inc. v. Robbins, 136 S. Ct. 1540, 1547 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-

 61 (1992)). In the context of a class action, the named plaintiff purporting to represent a class of

 similarly situated individuals must establish the requisite case or controversy in order to seek relief.

 See Mayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 361 (3d Cir. 2013). The issue here is whether



 33.) During the negotiations, the MDL parties agreed to settle the claims on a class-wide basis.
 (ECF No. 12-1 at 8.) The Honorable Yvette Kane, United States District Judge for the Middle
 District of Pennsylvania, approved the settlement’s terms. (ECF No. 12-8 at 2.)
                                                    6
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 7 of 15 PageID: 485



 the case or controversy requirement is met where a class plaintiff only purchased one product in

 the line of similar products at issue in the litigation. The Court finds it is.

         Precedent dictates “[a] plaintiff may have standing to assert claims on behalf of putative

 class members regarding products [the plaintiff] did not personally purchase where (1) the basis

 of the claims is the same, (2) the products are closely related, and (3) the claims are against the

 same defendants.” Schechter v. Hyundai Motor Am., Case No. 18-13634, 2019 WL 3416902, at

 *5 (D.N.J. July 29, 2019) (citing Hass v. Pittsburgh Nat’l Bank, 526 F.2d 1083, 1088-89 (3d Cir.

 1975); see also Stewart v. Smart Balance, Inc., Case No. 11-6174, 2012 WL 4168584, at *14-16

 (D.N.J. June 26, 2012); In re Gerber Probiotic Sales Practices Litig., Case No. 12-835, 2014 WL

 5092920, at *6-8 (D.N.J. Oct. 10, 2014); In re L’Oreal Wrinkle Cream Mktg. & Sales Practices

 Litig., Case No. 12-3571, 2013 WL 6450701, at *4-6 (D.N.J. Dec. 9, 2013); Neuss v. Rubi Rose,

 LLC, Case No. 16-2339, 2017 WL 2367056, at *5-6 (D.N.J. May 31, 2017) (finding dismissal on

 standing grounds premature where these three factors were present). Here, the Court finds all three

 factors are present. The claims in the case are all related to the Peak Horsepower claims. (ECF No.

 1 ¶¶ 1-3.) Additionally, while the performance specifications and operation of the vacuums in

 question may be different, each of the products contains the explanatory language at issue in the

 MDL, thereby satisfying the closely related requirement. (ECF No. 12-1 at 28.) Finally, Johnson’s

 claims all involve the same defendant, Shop-Vac. (ECF No. 1 ¶ 6.) Therefore, the Court finds

 Johnson has standing to assert claims on behalf of the class members with respect to Shop-Vac

 vacuums with Peak-Horsepower ratings.

                         2. Claims for Injunctive Relief

         Shop-Vac also contends Johnson lacks standing to assert claims for injunctive and

 declaratory relief. (ECF No. 12-1 at 33.) It states such relief is unavailable because “there is



                                                     7
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 8 of 15 PageID: 486



 literally zero risk to future harm to the Plaintiff because he (1) already purchased his Shop-Vac

 vacuum and (2) does not (and could not plausibly) allege that he wants to purchase a Shop-Vac

 vacuum in the future.” (Id.) Johnson disputes this, arguing such relief is warranted because “the

 deceptive and misleading [Peak Horsepower claims] are still in use by Shop-Vac today,” harming

 present and future consumers. (ECF No. 14 at 20-21.)

        A plaintiff seeking prospective relief such as an injunction must be able to demonstrate a

 likelihood of future injury resulting from the defendant’s conduct. City of L.A. v. Lyons, 461 U.S.

 95 (1983). This requirement must also be satisfied in the class action context by at least one

 plaintiff. McNair v. Synapse Group, Inc., 672 F.3d 213, 223 (3d Cir. 2012) (citations omitted).

 Here, Johnson fails to allege in his Complaint that he is likely to purchase a Shop-Vac vacuum in

 the future. The Complaint further fails to allege any of the class members will suffer future harm

 because they would wish to purchase Shop-Vac vacuums if not mislabeled. Therefore, Johnson

 lacks the requisite standing to assert the requested prospective relief.

                B. Judicial Notice

        Shop-Vac requests the Court take judicial notice of “(1) images of the actual box carton

 packaging of the product allegedly purchased by [Johnson] forming the basis of this lawsuit; and

 (2) court records publicly filed in a previous federal court action.” (ECF No. 13 at 1.)

        Pursuant to the Federal Rules of Evidence, a Court may judicially notice a fact that is not

 subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial

 jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

 reasonably be questioned. Fed R. Evid. 201(b); see also U.S. v. Carr, 25 F.3d 1194, 1203 (3d Cir.

 1994). Taking notice of matters of public record does not convert a motion to dismiss into a motion

 for summary judgment so long as the facts are noticed in accordance with the Federal Rules of



                                                   8
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 9 of 15 PageID: 487



 Evidence. Intri-Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007). However,

 it “is improper for a court to take judicial notice of the veracity and validity of a public document’s

 contents when the parties dispute the meaning and truth of the contents.” See, e.g., Lee v. City of

 L.A., 250 F.3d 668, 690 (9th Cir. 2001) (reversing a district court’s grant of a motion to dismiss

 where the court not only took judicial notice of undisputed matters of public record but also took

 judicial notice of “disputed facts stated in public records” and relied on the validity of those facts

 in deciding the motion to dismiss).

        During oral argument, both parties consented to the Court judicially noticing the product’s

 packaging. Despite contest from Johnson, the Court also takes judicial notice of the settlement

 reached in the prior MDL. 7 Because the language of the disclaimer is no longer at issue, the Court

 now focuses on the parties’ disagreement pertaining to the placement of the explanatory language

 on the product packaging.

                C. Placement of the Disclaimer

        The crux of the parties’ disagreement pertains to the sufficiency of the disclaimer’s

 placement on the product’s packaging. (ECF No. 12-1 at 8-9.) Shop-Vac states it included a

 “dagger” symbol on the packaging next to the Peak Horsepower measurement, intended to direct

 prospective consumers to the following statement on the packaging:



 7
  During the June 2, 2020, hearing, Johnson argued there are no true adversaries when a settlement
 is being finalized, particularly when the settlement follows years of contested litigation. In other
 words, Johnson claimed it is not necessarily proper for the Court to judicially notice the fact that
 the agreed-upon language is “cured [of] any ‘potential for misrepresentation’” because the parties
 are more heavily incentivized to compromise for the sake of settlement. (ECF No. 12-1 at 9.) While
 Johnson’s point is well-taken by the Court, the MDL plaintiffs agreed to settle their claims on a
 class-wide basis. (Id. at 8.) The Federal Rules of Civil Procedure dictate a proposed settlement in
 a class action suit must be “negotiated at arm’s length” and is subject to the court’s approval. Fed.
 R. Civ. P. 23(e). Judge Kane approved the settlement and with it, the agreed-upon language, after
 engaging in a nine-factor fairness analysis. (ECF No. 12-8 at 16-22.) Therefore, the veracity and
 validity of the agreed-upon language resulting from the settlement cannot be disputed in this case.
                                                   9
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 10 of 15 PageID: 488



                †“Peak Horsepower” (PHP) is a term used by the wet-dry vacuum
                industry for consumer comparison purposes. It does not define the
                operational horsepower of a wet-dry vacuum but rather the
                horsepower output of a motor, including the motor’s inertial
                contribution, achieved in laboratory setting. In actual use, ShopVac
                motors do not operate at the peak horsepower shown.

 (ECF No. 12-1 at 12) (citing ECF No. 12-2 ¶ 8.) With respect to the packaging itself, the artwork

 printed on the box measures 18.3125 inches wide and 31.0625 inches high. (ECF No. 12-2 ¶ 8.)

 The explanatory statement that corresponds to the dagger symbol is found in the bottom-left corner

 of the back panel of the box and is placed between trademark information and a second disclaimer

 related to tank capacity. (Id.) In total, the three statements measure 3.6 inches wide and 2.73 inches

 high. (Id.)

         While this district has not extensively addressed the issue of footnotes or disclaimers on

 packaging, case law teaches the inquiry should focus on whether a consumer would tend to

 overlook the footnote or disclaimer. See Lieberson v. Johnson & Johnson Consumer Co., Inc., 865

 F. Supp.2d 529, 541 (D.N.J. 2011). A footnote or disclaimer will not salvage an otherwise

 misleading representation if the footnote or disclaimer “is so inconspicuously located or in such

 fine print that readers tend to overlook it.” Id. at 541 n.3 (citing SmithKline Beecham Consumer

 Healthcare, L.P. v. Johnson & Johnson-Merck Consumer Pharm. Co., 906 F. Supp. 178, 182

 (S.D.N.Y. 1995).

         At issue in Lieberson was a product label that included a claim the product was “clinically

 proven” to help babies sleep better. Id. While the phrase “clinically proven” was contained between

 asterisks, the label lacked reference to an explanation either on the label or elsewhere. Id. at 541

 n.3. Consequently, the court found the label actionable under the New Jersey Consumer Fraud Act.

 Id. at 541.

         Here, unlike the label at issue in Lieberson, the product’s package does contain explanatory

                                                  10
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 11 of 15 PageID: 489



 language clarifying the Peak Horsepower claim. The front panel of the box most notably contains

 a picture of the vacuum and three circles containing claims with respect to tank capacity, volume,

 and Peak Horsepower. (ECF No. 12-2 at 6.) The back panel of the box, on the other hand, includes

 more detailed information regarding features of the vacuum and the accessories that are included

 in the packaging. While the disclaimer is placed in the bottom corner on the back side of the

 packaging, it is located directly below information that most consumers would review when

 deciding whether to purchase an item such as a vacuum. Additionally, the font is not so small as

 to render it inconspicuous to a reasonable consumer reviewing the product packaging. Therefore,

 the Court does not find the placement of the explanatory language misleading to the reasonable

 consumer.

        In sum, nine of the eleven causes of action alleged in the Complaint require a plausible

 allegation of either a false statement or misrepresentation of material fact. 8 Because the Court finds

 neither the language contained in the disclaimer nor the disclaimer’s placement misleading, Shop-

 Vac’s Motion to Dismiss Counts Three through Eleven of the Complaint is GRANTED.

                D. Warranty Claims

                        1. Breach of Express Warranty

        Count One of the Complaint alleges Shop-Vac “expressly warranted that the Vacuums




 8
   See Iladis v. Wal-Mart Store, Inc., 922 A.2d 710, 723 (N.J. 2007) (stating unjust enrichment
 seeks to disgorge the defendant of any benefits unjustly obtained); National Sec. Sys. Inc. v. Iola,
 700 F.3d 65, 108 (3d Cir. 2012) (finding that, to prove negligent misrepresentation, a party must
 establish “[a]n incorrect statement, negligently made and justifiably relied on, [that] may be the
 basis for recovery of damages for economic loss . . .sustained as a consequence of that reliance”)
 (citation and internal quotation marks omitted); Triffin v. Automatic Data Processing, Inc., 926
 A.2d 362, 368 (N.J. Super. Ct. App. Div. 2007) (finding common law fraud under New Jersey law
 requires a material misrepresentation); New Jersey Consumer Fraud Act, N.J.S.A. § 56:8-2
 (requiring an “unconscionable commercial practice, deception, fraud, false pretense, false promise,
 misrepresentation, or the knowing, concealment, suppression, or omission”).
                                                   11
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 12 of 15 PageID: 490



 outputted a claimed ‘2.5 Peak HP’ to ‘6.5 Peak HP’ . . . [and] the [v]acuums do not, and cannot[]

 output the horsepower in the [horsepower claims].” (ECF No. 1 ¶¶ 40, 41.) Johnson further alleges

 this description is not mere puffery because it is a specific description explicitly located on the

 package. (ECF No. 1 ¶ 5.)

        Shop-Vac counters by stating Johnson has “unsuccessfully tried to plead a consumer-fraud

 claim by ignoring the plain language of the packaging.” (ECF No. 12 at 11.) Shop-Vac contends

 when the packaging is viewed as a whole it leads to a “clear and understandable explanation

 ensur[ing] that any reasonable consumer would understand that ‘Peak Horsepower’ is a term of art

 that does not mean operating horsepower.” (Id. at 12.) Shop-Vac relies on numerous cases in

 support of its argument. See Nelson v. MillerCoors, LLC, 246 F. Supp. 3d 666 (E.D.N.Y. 2017);

 Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282 (D.N.J 2009); 100% Grated Parmesan Cheese

 Marketing and Sales Practices Litig., 275 F. Supp. 3d 910, 913 (N.D. Ill. 2017).

        Pursuant to New Jersey law, a plaintiff must allege the following to state a claim for breach

 of express warranty: “(1) that Defendant made an affirmation, promise or description [of] the

 product; (2) that this affirmation, promise or description became part of the bass of the bargain for

 the product and (3) that the product ultimately did not conform to the affirmation, promise, or

 description.” Snyder v. Farnam Cos., 792 F. Supp. 2d 712, 721 (D.N.J. 2011) (internal citations

 omitted). “A statement can amount to a warranty, even if unintended to be such by the seller, if it

 could be fairly understood . . . to constitute an affirmation or representation that the [product]

 possesse[s] a certain quality or capacity relating to future performance.” Avram v. Samsung Elecs.

 Am., Inc., Case No. 11-6973, 2013 WL 3654090, at *8 (D.N.J. July 11, 2013) (citations omitted).

 However, affirmations “merely of the value of the goods or a statement purporting to be merely

 the seller’s opinion or commendation of the goods does not create a warranty.” Snyder, 792



                                                  12
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 13 of 15 PageID: 491



 F.Supp. 2d at 721 (quoting N.J. Stat. Ann. § 12A:2-313(2)). Moreover, mere puffery is “not

 considered specific enough to create an express warranty.” Id. “While the alleged warranties may

 later be found to be no more than mere ‘puffery,’ except in clear cases, this is normally a question

 of fact for the jury.” Id. at 723; see In re Toshiba Am. HD DVD Mktg. & Sales Practices Litig.,

 Case No. 08-939, 2009 WL 2940081, at *16 (D.N.J. Sept. 10, 2009) (dismissing a breach of

 warranty claim based on Defendant’s statement that HD DVD Players were for “Today,

 Tomorrow, and Beyond,” since the statement is just “puffery”). Typically, “courts have noted that

 ‘whether a given statement constitutes an express warranty is normally a question of fact for the

 jury.’” Id. (quoting In re Ford Motor Co. E–350 Van Prods. Liab. Litig., Case No. 03-4558, 2008

 WL 4126264, at *4 (D.N.J. Sept. 3, 2008)).

        At this stage of the proceedings, Shop-Vac’s argument is unavailing. “At the motion to

 dismiss stage, it is enough that Plaintiffs provide more than ‘bald assertation,’ and identify specific

 assertations by Defendant that could be found to constitute an express warranty.”

 Snyder, 792 F. Supp. 2d at 722. Johnson sufficiently alleged a claim of breach of express warranty

 because: (1) Johnson alleged Shop-Vac made a specific description that the vacuum had a peak

 horse power of 6.5; (2) the description was the basis for Johnson’s purchase; and, (3) the product

 did not conform to the description. (ECF No. 1 ¶¶ 39, 40, 41, 42); see also Stewart, Case No. 11-

 6174, 2012 WL 4168584, at *16 (“Therefore, the Court concludes Plaintiffs state a claim for

 breach of express warranty because they sufficiently allege: (1) the Defendant makes a specific

 description . . . (2) the description was the basis of the bargain for the product; and (3) the product

 ultimately did not conform to the description.”). Accordingly, Shop-Vac’s motion to dismiss Count

 One is DENIED.




                                                   13
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 14 of 15 PageID: 492



                        2. Breach of Implied Warranty

        Count Two of the Complaint alleges Shop-Vac “breached the warranty implied in the

 contract for the sale of the [v]acuums.” (ECF No. 1 ¶ 46.) Shop-Vac contends “Plaintiff does not

 state a claim against Shop-Vac based on a breach of an implied warranty of merchantability.” (ECF

 No. 12 at 15.) Further, Shop-Vac argues: (1) Johnson failed to “plausibly allege that his vacuum

 ‘could not pass without objection in the trade under the contract description’ or that his vacuum

 was not of fair average quality within the description”; and (2) “Plaintiff does not plausibly allege

 that his vacuum was unfit for the ordinary purpose.” (Id. at 15-16.)

        To properly plead a breach of implied warranty claim, a plaintiff must allege “the product

 at issue [was] defective or not fit for the ordinary purpose for which it was intended.” In re Gerber,

 Case No. 12-835, 2014 WL 5092920, at *13 (quoting In re Toshiba, Case No. 08-939, 2009 WL

 2940081, at *5). To be fit for its ordinary purpose, a product need not meet all buyer expectations

 or be entirely free of defects; rather, it must merely function for “the general purpose for which it

 is manufactured and sold.” Lieberson, 865 F. Supp. 2d at 542.

        Shop-Vac argues the ordinary purpose of the product was to “clean debris and liquids.”

 (ECF No. 12 at 16.) Johnson, however, alleges “the goods were unfit for their intended and

 ordinary purpose because the [v]acuums do not, and in fact, could never output the horsepower

 claimed during use by Class members as advertised.” (ECF No. 1 ¶ 46.) He continues, “the

 [v]acuums are commonly and uniformly labeled, packaged, marketed and advertised with

 representations of horsepower ratings between 2.5 Peak HP to 6.5 Peak HP.” (Id. ¶ 11) (citations

 omitted). Johnson supports these allegations with images of the product which clearly displays the

 terms “6.5 Peak HP.” (Id.) By alleging the products do not function in accordance with their

 packaging, Johnson properly alleged the vacuums in question were not fit for their ordinary



                                                  14
Case 3:19-cv-14834-BRM-DEA Document 18 Filed 06/29/20 Page 15 of 15 PageID: 493



 purpose. See Nelson v. Xacta 3000 Inc., No. 08-5426, 2010 U.S. Dist. LEXIS 47128, at *22-23

 (D.N.J. May 12, 2010). Accordingly, Shop-Vac’s Motion to Dismiss Count Two of the Complaint

 is DENIED.

        IV.     CONCLUSION

        For the reasons set forth above, Shop-Vac’s Motion to Dismiss is GRANTED in part and

 DENIED in part. Shop-Vac’s Motion to Dismiss the breach of warranty (Count I) claim and

 breach of implied warranty (Count II) claim is DENIED. Shop-Vac’s Motion to Dismiss

 Johnson’s unjust enrichment (Count III), negligent misrepresentation (Count IV) claim, fraud

 (Count V) claim, and state consumer protection (Counts VI-XI) claims is GRANTED. An

 appropriate order will follow.



 Date: June 29, 2020                              /s/ Brian R. Martinotti___________
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE




                                             15
